Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 Claims 1-8 are presented for examination.
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“process module configured to”, “scheduler configured to”, “transfer controller configured to”, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim 1 elements: “process module configured to”, invoke 35 USC 112(f) as “module” is considered a substitute for “means” in claim 1. However, the structure and function of the elements are defined in the specification, so a 35 USC112(b) rejection is not required, see Par. [0029], semiconductor manufacturing apparatus include … process module.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama et al. (US 2011/0206486 A1) in view of Hiraide et al. (US 2014/0161571) further in view of Kazunori et al. (JPH08340040A).
Regarding claims 1 and 7-8, Matsuyama discloses semiconductor manufacturing apparatus ([0003] a manufacturing process of a semiconductor device) comprising: 
one or more process modules (multi-module (CPL31 to CPL33) configured to simultaneously process a group of N (N > 2 ([0015], [0049], a substrate processing apparatus comprising a plurality of module groups each including a plurality module, at least one module group including a multi-module having a plurality of modules configured to perform the same process to substrates); 
a scheduler (Fig4, transfer-schedule changing part 33) configured to create a transfer plan of the wafers [0005], a transfer schedule, which determines, for all the wafers to be processed, transfer timings and modules to which the wafers are transferred. Thus, the wafers are transferred in accordance with the transfer schedule. In the transfer schedule, order numbers are allocated to the wafers, and transfer cycle data are chronologically arranged in which transfer cycles are specified based on a relationship between the order of the wafers and the order of the modules); and 
a transfer controller (Fig. 4, transfer control part 34) configured to control a wafer transfer of the group of N (N >2) wafers ([0015],[0047], [0049],  a transfer unit configured to take out substrates from modules on an upstream side of the multi-module, to transfer the substrates to modules in the multi-module, and to take in the substrates to the respective modules in the multi-module in order; and a control part that controls the transfer unit based on the transfer schedule in the storage part), 
wherein a product wafer (wafers W) of a lot that is transferred from a load port to one of the one or more process modules is replenished such that a total number of wafers that are simultaneously processed in the one or more process modules becomes N ([0050], [0054], the module group disposed in the third block B3 (hereinafter referred to as "COT layer B3"). In the shelf unit U1, there are provided three transfer modules CPL 31 to 33 that are used when wafers are loaded into the COT layer B3, and one transfer module BF3 that is used when wafers are unloaded from the COT layer 83. The transfer module BF3 is structured such that a plurality of wafers can be placed therein at multiple levels) and, 
Matsuyama fails to disclose the scheduler creates the transfer plan to replenish with the product wafer of the post lot instead of a dummy wafer such that the transfer controller transfers the product wafer and the dummy wafer to the one or more process modules according to the created transfer plan.
Hiraide discloses the scheduler creates the transfer plan to replenish with the product wafer of the post lot instead of a dummy wafer such that the transfer controller transfers the product wafer and the dummy wafer to the one or more process modules according to the created transfer plan ([0044], Fig. 11-14,  the control part 2 stores a processing recipe 34 including the programs and setting values related to operations of the processing modules PM1 to PM4, and a transfer schedule 35 including information related to modules at transfer destinations (the load lock chambers LLM1 and LLM2 and the processing modules PM1 to PM4) to which the product wafers W and the dummy wafers DW are transferred).
Matsuyama and Hiraide are analogous art. They relate to semiconductor manufacturing wafer transferring scheduled.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the transfer wafer to the next processing model of Matsuyama for the substrate transfer chamber and including first and second processing modules configured to perform different types of processing of Hiraide in order to provide a substrate processing apparatus capable of processing dummy substrates and product substrates in parallel by a plurality of processing modules. 
Matsuyama and Hiraide fail to disclose when an advance lot being processed and a post lot to be processed subsequent to the advance lot have a same processing condition.
Kazunori discloses when an advance lot being processed and a post lot to be processed subsequent to the advance lot have a same processing condition ([0036]-[0049], even if a wafer is insufficient in the pre-transfer cassette, the transfer work to the boat is performed so as to obtain a desired wafer arrangement without replenishing the wafer manually and  the number of wafers in which the number of wafers is insufficient, the transfer progress state)
Kazunori, Matsuyama and Hiraide are analogous art. They relate to semiconductor manufacturing wafer transferring scheduled.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the teaching of Matsuyama and as state above Hiraide with transfer wafer while supplementing a change amount when the number of wafers is changed of Kazunori in order to obtain by a wafer arrangement on a wafer loaded in a cassette, and a transfer is carried out while replenishing this shortage with a dummy wafer when there is a shortage. Therefore, regardless of the state of the wafer loaded in the cassette, the wafer is transferred to the boat so as to be always set to a set array.

Regarding claim 2, the combination of Matsuyama and Hiraide discloses:
Matsuyama discloses when conditioning is scheduled to be executed at an end of the advance lot or conditioning is scheduled to be executed at a start of the post lot, the scheduler creates the transfer plan to replenish with the dummy wafer even when the advance lot being processed and the post lot subsequent to the advance lot have the same processing condition ([0080], .  
Hiraide discloses in abstract, Fig. 1, Fig. 2, Fig. 13-17, [0008], [0044], [0049], the processing for the dummy wafer DW, the transfer schedule setting program 32 receives a setting of a setting time specifying a timing of the start of the continuous dummy processing and a setting of modules at transfer destinations. The control part 2 compares this setting time with the waiting time of the processing modules PM2 and PM4 by the timer 23. If the waiting time exceeds the setting time, the processing of the dummy wafer DW is started based on the transfer schedule 35 and the processing recipe 34 for the continuous dummy processing.
Regarding claim 3, Hiraide discloses 21/24when there is no post lot when the transfer plan is created for the last wafer group of the advance lot, the scheduler creates the transfer plan to replenish with the dummy wafer ( Fig. 2, Fig. 6, [0008], [0062]-[0064], [0064] the transfer path of the dummy wafer DW based on the transfer schedule shown in FIG. 11, the "301" dummy wafer DW is carried into one processing module PM2 at transfer cycle 1 for the film formation. The "302" dummy wafer DW is carried into the other processing module PM4 at the next transfer cycle 2 for film formation. At this time, the film formation on the "301" dummy wafer DW continues in the processing module PM2).
Regarding claim 4, Kazunori discloses when the number of wafers insufficient to make the number of the product wafers of the advance lot a multiple of N is larger than the number of the product wafers in the post lot, the scheduler creates the transfer plan to replenish with the dummy wafers ([0044]-[0048], when there is a shortage in a product wafer, a replacement dummy wafer of a cassette is subjected to a shortage, or a transfer order of a wafer is determined, a transfer operation parameter is created, and the transfer operation parameter is input to the moving parameter creating unit 52 via the input / output controller 46 and the processor).
Regarding claims 5-6, Matsuyama discloses the advance lot and the post lot are control jobs each created by a request from a host computer and including one process job as a component ( control part 3, [0047], a control part (host computer) formed of a computer that controls management of recipes of the respective modules, management of recipes of a transfer flow (transfer route) of the wafer W, processes in the respective modules, and drive of the conveying means , the conveying arm , the transfer arms).

Citation Pertinent prior art
4.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeda (US 2020/0144084) discloses product recipes in which a treatment procedure and treatment conditions of heat treatment of product wafers are specified are created timely. Dummy recipes in which a treatment procedure and treatment conditions of heat treatment of dummy wafers are specified are also created. Each of the product recipes and a corresponding one of the dummy recipes are stored in association with each other. 
Yoshida et al. (US 2004/0069226) discloses A controller that controls a timing of loading of the substrate into the ozone process units by the conveyer so as to avoid a case where more than N-n of the first processing units are simultaneously carrying out the first treatment each using the first processing fluid, where n is a natural number and N-n is not less than 2.
Yu et al. (US2009/0087287) discloses the pod is unloaded by lifting the housing of the pod, and preferably the apparatus for movement of semiconductor wafers further comprises a carrying mechanism for moving the cassette toward the pod, so that the cassette can be closer to the pod for smoothing wafer transfer.
 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/               Primary Examiner, Art Unit 2119